PHILLIPS, Judge.
Why did Ruby K. Jones and her husband, Morris Jones, Jr., not live together during the several months immediately preceding his death? That is the question upon which the resolution of this appeal depends. If this proceeding was at common law, the question would not be material, since the evidence clearly establishes that they were still legally married at his death, and she is thus his widow. But the law of widows under the Workers’ Compensation Act is different, though a widow who meets the statutory standard is presumed to have been wholly dependent upon her deceased husband and has first priority to any death benefits due. G.S. 97-38, 39.
To qualify as the “widow” under our Workers’ Compensation law, being the surviving wife is not enough; if not living with her husband at the time of his death, it must be for “justifiable cause or by reason of his desertion at such time.” G.S. 97-2(14). The competent evidence of record on this point is directly in conflict; part indicates that they did not live together because he became interested in, began living with, and planned to marry another woman; the other part indicates that they did not live together because Ruby Jones refused to accompany him to Greenville as he requested. The evidence is sufficient to support a finding to either effect.
The Hearing Commissioner, with the advantage of seeing the witnesses in person, found in favor of the surviving wife; the Full Commission found against her. Though we cannot discern from the record why the Full Commission found credible testimony *775that the Hearing Commissioner did not and vice versa, the law does not require us to. Since the Commission’s findings of fact are abundantly supported by competent evidence, they are conclusive with us, G.S. 97-86, and our review is limited to determining whether the facts so found support the conclusions and decision that were made. Hansel v. Sherman Textiles, 304 N.C. 44, 283 S.E. 2d 101 (1981).
Findings that Ruby K. Jones refused to join her husband in Greenville, though he repeatedly asked her to, because she preferred living in Virginia and did not want to leave her job there, is basis enough for the conclusion that her living apart from her husband was without justifiable cause.
The Commission’s conclusions that the decedent’s parents were partially dependent upon him and therefore entitled to all the available compensation are likewise supported by the findings and competent evidence that the decedent had regularly sent them small sums, neither was employed, and their only other income was a monthly Social Security check in the amount of $313.
The decision appealed from is therefore
Affirmed.
Judges Hedrick and Wells concur.